Exhibit 3.4 AZ CORPORATION COMMISSION FILED OCT 01 2008 FILE NO. 1152203-0 ARTICLES OF MERGER OF VT ARABIC SERVICES, INC. -1152203-0 (an Arizona corporation) MERGING INTO BAY PEAK 3 ACQUISITION CORP. M-1480506-4 (NO RECORD) (SURVIVOR) (A Nevada corporation) ARTICLES OF MERGER Pursuant to the provisions of the A.R.S. §10-1105, the undersigned corporations adopt the following Articles of Merger: FIRST: The names and jurisdiction of organization of each Constituent Corporation are as follows: · VT ARABIC SERVICES, INC., an Arizona corporation (the "VT Arabic") · BAY PEAK 3 ACQUISITION CORP., a Nevada corporation (the "Surviving Corporation") The laws of the State of Arizona permit the merger of a corporation organized under such state's law into a corporation organized under the laws of the State of Nevada. SECOND: VT Arabic and the Surviving Corporation were parties to a Plan and Agreement of Merger (the "Merger"), a copy of which is attached hereto as Appendix A and is being submitted for filing with these Articles of Merger. THIRD: The name and address of the place of business of the Surviving Corporation is: Bay Peak 3 Acquisition Corp. C/OL and R Service Company of Nevada, LLC 3993 Howard Hughes Parkway, Suite 600 Las Vegas, NV 89100. The name and address of the statutory agent of the Surviving Corporation in Nevada is: L and R
